MEMO ENDORSED
                                                                                     3/24/2020
                                        LAW OFFICES OF
                                     NATALI J.H. TODD, P.C.

 NATALI J.H. TODD                                                       26 COURT STREET
 MEMBER: NY & MA BAR                                                        SUITE 413
                                                                     BROOKLYN, NY 11242-1134

                                                                     Tel: 718-797-3055
                                                                     Fax: 718-504-3900
                                                                     E-mail: natali_todd@yahoo.com
                                                                     www.natalitoddlawyer.com
 March 23, 2020

 By ECF
 Honorable Andrew L. Carter, Jr.
 United States District Judge
 Southern District of New York
 United States Courthouse
 40 Foley Square
 New York, New York 10007

 Re:    U.S. v. Jerrell Fulcher, et al., 18 Cr. 420 (ALC)

 Dear Judge Carter:

         I write with the consent of the government to respectfully request an adjournment of the
 sentencing proceeding currently scheduled for April 13, 2020 to a date in late May, or such later
 date that is convenient for the Court, including pushing back the due dates for submissions due to
 the current health pandemic.

         On March 13, 2020, Chief Judge McMahon issued a Standing Order entitled In re
 Coronavirus/COVID-19 Pandemic, 20 Misc. 154 (the “Order”). The Order notes that the
 President of the United States has declared a national emergency, the Governor of New York has
 banned mass gatherings, and the Centers for Disease Control and Prevention have advised the
 taking of precautions to reduce the possibility of exposure to the COVID-19 virus and slow the
 spread of the disease. In addition, the Order adjourns all trials scheduled to begin before April
 27, 2020, strongly encourages judges to conduct court proceedings by telephone or video where
 possible, and further authorizes individual judges to take actions consistent with the Order.

         In addition, I have just learned today that a member of Mr. Fulcher’s household has tested
 positive for the Coronavirus. The exponential rate of Coronavirus infection is unparalleled. On
 January 21, 2020, Washington State announced the first confirmed case of Coronavirus in the
 United States.1 Only two months later, COVID-19 has infected more than 33,018 people across


 1
  First Patient With Wuhan Coronavirus Is Identified in the U.S., The New York Times (Jan. 21,
 2020), at https://www.nytimes.com/2020/01/21/health/cdc-coronavirus.html.
                                          LAW OFFICES OF
                                     NATALI J.H. TODD, P.C.

U.S. v. Fulcher, 18 Cr. 420 (ALC)


the United States, leading to at least 428 deaths.2 To date, the state has amassed 15,168
confirmed cases of the virus, with 114 deaths.3 In a five-day period between March 15 and March
20, New York State experienced a 1,064% increase in new confirmed cases of COVID-19.4 As of
March 21, 2020 in New York City, there are 8,115 positive cases and 60 deaths resulting from
the virus.5 Ten days ago, New York City had only 53 confirmed cases.6 New York now has more
confirmed cases of Coronavirus than any other state in the country. In fact, New York has 5% of
Coronavirus cases nationwide.7 And the majority of those cases are in New York City, making it
an epicenter of the pandemic.8

       In light of the ongoing health crisis and consistent with Chief Judge McMahon’s Order,
counsel respectfully requests that the scheduled sentence hearing be adjourned to a date
convenient for the Court in late May 2020 or thereafter, as well as requiring the parties’ due date
for submissions to be adjusted pursuant to the Court’s rules. Counsel has consulted with the
government who consents to this request.


        Thank you for your consideration to this request.
                                                 The application is granted. Sentencing
Respectfully,
                                                 adjourned to 6/15/20 at 2:00 p.m.
/s/                                              Dated: 3/24/2020
Natali Todd, Esq.

cc: AUSA Jacob Warren (by ECF)



2
  Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times (Mar. 21, 2020),
at https://nyti.ms/2U4kmud (updating regularly).
3
  Id.
4
  Watch How the Coronavirus Spread Across the United States, The New York Times (Mar. 21,
2020), at https://www.nytimes.com/interactive/2020/03/21/us/coronavirus-us-cases-spread.html.
5
  Coronavirus, New York City Health (Mar. 21, 2020), at https://on.nyc.gov/39ME7wU (updating
regularly)
6
  Id.
7
  Coronavirus Live Updates, The New York Times (Mar. 22, 2020) at
https://www.nytimes.com/2020/03/22/world/coronavirus-updates-world-usa.html(updating
regularly).
8
  Coronavirus in N.Y.C.: Region Is Now an Epicenter of the Pandemic, The New York Times
(Mar. 23, 2020), at https://www.nytimes.com/2020/03/22/nyregion/Coronavirus-new-York-
epicenter.html?action=click&module=Spotlight&pgtype=Homepage.
